Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 7/16/2021.  Claims 7-10, 14 are cancelled; claim 21 is withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-6, 11-13 and 15-21 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-6, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markgraf et al (US 2013/0102718 A1).
Regarding claim 1, Markgraf et al disclose polyoxymethylene composition comprising polyoxymethylene polymer, a reinforcing fiber and a tribological modifier (paragraph 0019).  See example 1, wherein the composition comprises 65.19% by weight of polyoxymethylene, 26% by weight of reinforcing fiber and 7% by weight of GUR® 4120 (UHMW polyethylene).
Markgraf et al fails to disclose a polymer composition including a graft copolymer as the only tribological modifier and its amount; and the melt flow volume rate.
However, regarding polymer composition including a graft copolymer as the only tribological modifier and its amount, Markgraf et al in the general disclosure teach that one or more tribological modifiers comprising a graft copolymer (paragraph 0100).  A suitable graft copolymer has an olefin polymer as a graft base and grafted to at least one vinyl polymer or ether polymer.  The graft copolymer is preferably present in amounts of 2 to 10% by weight (paragraph 0105) which overlaps with the amount of tribological modifier in present claim 1.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in general disclosure of Markgraf et al and case laws, it would have been obvious to one skilled in art prior to the filing of present application to use any of the tribological modifier including the graft copolymer comprising a polyolefin base grafted to at least one vinyl polymer or ether polymer as the only tribological modifier in overlapping amounts in the polymer composition of example 1, of Markgraf et al, absent evidence to the contrary.
Regarding melt flow volume rate, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and may contain a graft copolymer of polyolefin, and a vinyl polymer or ether polymer or styrene-acrylonitrile polymer as the only tribological modifier as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al, to have the presently claimed properties (i.e. melt volume flow rate of from about 0.5 cm3/10 to about 2.5 cm3/10 min when measured at 1900
Regarding claim 2, a suitable graft base for the graft copolymer is polyethylene or polypropylene (paragraph 0107).
Regarding claims 3-5, suitable graft monomers include styrene combined with acrylonitrile (paragraph 0108).
Regarding claim 6, graft polymer has an olefin polymer as graft base and grafted to at least one vinyl polymer or one ether polymer (paragraph 0105).
Regarding claim 11, see example 1, wherein the polyoxymethylene has terminal OH groups (paragraph 0202).  The composition comprises at least one coupling agent that provides a linkage between the polyoxymethylene and the reinforcing fiber (paragraphs 0068-0069).
Regarding claim 12, see example 1, wherein the composition is free of silicone containing polymers.
Regarding claims 13, and 15, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and may contain a graft copolymer of polyolefin, and a vinyl polymer or ether polymer or styrene-acrylonitrile polymer as the only tribological modifier as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al to have the presently claimed properties (i.e. HDT of greater than 1600C when tested at 1.8 MPa; and a noise rating of less than about 4).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 16, see example 1, wherein the polyoxymethylene polymer has 20-25 mmol/kg of terminal OH groups (paragraph 0202).
Regarding claim 17, see example 1, wherein the composition comprises 65.19% by weight of polyoxymethylene, 26% by weight of glass fibers (paragraph 0202, 0204 
Regarding claim 18, a suitable coupling agent is a polyisocyanate (paragraph 0072).
Regarding claim 19, see Table 2, wherein polymer composition of example 2, has a coefficient of friction of 0.241 and wear rate of 8.6 microns.
Regarding claim 20, preferred molded parts are used in latches, pulleys, wiper systems etc. (paragraph 0195).

Response to Arguments

Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) problem being solved by the polymer composition of present invention is to produce a polymer composition that not only displays a low coefficient of friction but also produce low noise when moving or sliding against adjacent surfaces such as glass.  Although many tribological modifiers can produce compositions having low friction characteristics, the compositions can have a tendency to produce unacceptable levels of noise.  Using graft polymer of present invention as a tribological modifier in the polymer composition results in unexpectedly reduced noise levels.  Examples in present application containing only the claimed graft copolymer demonstrated noise levels well below similar polymer compositions containing other tribological modifier or in combination with graft copolymer; and (B) the ‘718 application is directed to polyoxymethylene compositions that have improved strength and toughness and there is an emphasis on using ultrahigh molecular weight polyethylene as the tribological additive.  In addition to ultrahigh molecular weight polyethylene, ‘718 lists 10 other types of tribological modifiers including graft .
With respect to (A), as stated earlier, experiments are neither done with the closest prior art nor in a side-by-side manner in that the only variable is the tribological modifier and its amount.  Also, note that total amount of tribological modifiers is not the same in samples 1 to 5 in present invention for a proper comparison.  Hence, applicant arguments with respect to unexpected results in reference to noise levels are not persuasive.
With respect to (B), ‘718 in exemplary embodiment teaches a polymer composition comprising polyoxymethylene, 26% by weight of reinforcing fiber and 7% by weight of GUR® 4120 (UHMW polyethylene), which is a tribological modifier.  Graham v. Deere analysis was done and ‘718 teaches in the general disclosure that its composition comprises one or more tribological modifiers comprising a graft copolymer (paragraph 0100).  A suitable graft copolymer has an olefin polymer as a graft base and grafted to at least one vinyl polymer or ether polymer.  The graft copolymer is preferably present in amounts of 2 to 10% by weight (paragraph 0105).  Additionally, given that the composition is obvious based on the teachings in general disclosure of ‘718, one skilled in art would have a reasonable basis to expect the polymer composition, of Markgraf et al, to have the presently claimed melt volume flow rate.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764